                                                        Case 4:18-cv-04728 Document 1-2 Filed in TXSD on 12/14/18 Page 1 of 10                          11/16/2018 2:38 PM
                                                                                                                                 Chris Daniel - District Clerk Harris County
                                                                                                                                                   Envelope No. 29099981
                                                                                                                                                           By: Kenya Kossie
                                                                                                                                                Filed: 11/16/2018 2:38 PM

                                                                                      CAUSE NO. 2018-69472

                                                    MARLETHA JACKSON, On Behalf of   §                         IN THE DISTRICT COURT OF
                                                    the Estate of Malachi Jackson,   §
                                                                                     §
                                                         Plaintiff                   §
                                                                                     §
                                                    v.                               §                         HARRIS COUNTY, TEXAS
                                                                                     §
                                                    AGILITY ENERGY, INC.,            §
                                                    PETER NYAISOTA,                  §
                                                    DEVON ENERGY CORP.,              §
                                                    DEVON ENERGY PRODUCTION CO. LP, §
                                                    DVN OPERATING COMPANY, LLC       §
                                                    DEVON OEI OPERATING, INC., f/k/a §
                                                    OCEAN ENERGY, INC., MARK         §
                                                    KRAMER, EARL KISSEL, RONALD      §
                                                    COYLE, STANLEY GULA III, and     §
                                                    WALTER DAVIS                     §
                                                                                     §
                                                         Defendants.                 §                         333RD JUDICIAL DISTRICT

                                                                          PLAINTIFF’S FIRST AMENDED PETITION

                                                           COMES NOW Plaintiff Marletha Jackson, on behalf of the Estate of Malachi Jackson,

                                                    complaining of the actions of Agility Energy, Inc., Peter Nyaisota, Devon Energy Corp.,

                                                    Devon Energy Production Co. LP, DVN Operating Company, LLC, Devon OEI Operating,

                                                    Inc. f/ka/ Ocean Energy, Inc., Mark Kramer, Earl Kissel, Ronald Coyle, Stanley Gula III, and

                                                    Walter Davis (“Defendants”), and would respectfully show the Court as follows:
CertifiedDocumentNumber:82638924-Page1of9




                                                                                                   I.

                                                                                      NATURE OF THE ACTION

                                                           1.     This is a wrongful death and survival action against Defendants, who, upon

                                                    information and belief, are responsible for the death of Malachi Jackson due to their negligence

                                                    and gross negligence. This is an action arising under the common law of the State of Texas.

                                                                                                  II.
                                                                                                   1
                                                     
                                                                                            Exhibit 1
                                                            Case 4:18-cv-04728 Document 1-2 Filed in TXSD on 12/14/18 Page 2 of 10



                                                                                               DISCOVERY

                                                              2.    Plaintiff intends to conduct discovery under Discovery Level 2 pursuant to

                                                    Texas Rule of Civil Procedure 190.3.

                                                                                                   III.

                                                                                       JURISDICTION AND VENUE

                                                              3.    The Court has jurisdiction over this case because Plaintiff seeks damages well

                                                    within the jurisdictional limits of the Court. Venue is proper in Harris County because one or

                                                    more Defendants were domiciled in this County, and has a principal place of business in this

                                                    County, at the time of the incident that is the basis of this lawsuit. TEX. CIV. PRAC. & REM.

                                                    CODE § 15.002.

                                                                                                   IV.

                                                                                                PARTIES

                                                              4.    Plaintiff Marletha Jackson is a Texas resident. Plaintiff is the mother of Malachi

                                                    Jackson and is a representative of Malachi Jackson’s estate.

                                                              5.    Defendant Agility Energy, Inc. is a foreign corporation with its headquarters in

                                                    Sandy, Utah, and may be served with process through its registered agent, Janis Rose Kline,

                                                    at 8731 South Sandy Parkway 103, Sandy, Utah 84070. Defendant Agility has answered this
CertifiedDocumentNumber:82638924-Page2of9




                                                    suit.

                                                              6.    Defendant Peter Nyaisota is an individual residing at 1450 100 Ave. NW 312,

                                                    Coon Rapids, Minnesota 55433.

                                                              7.    Defendant Devon Energy Corp. is a domestic for-profit corporation

                                                    incorporated under the laws of the state of Delaware. Devon Energy Corp. may be served



                                                                                                    2
                                                     
                                                        Case 4:18-cv-04728 Document 1-2 Filed in TXSD on 12/14/18 Page 3 of 10



                                                    through its registered agent, C T Corporation System, 1999 Bryan Street, Suite 900, Dallas,

                                                    Texas 75201.

                                                           8.      Defendant Devon Energy Production Company, LP is a domestic for-profit

                                                    corporation incorporated under the laws of the state of Oklahoma. Devon Energy Production

                                                    Co., LP may be served through its registered agent, C T Corporation System, 1999 Bryan

                                                    Street, Suite 900, Dallas, Texas 75201.

                                                           9.      Defendant DVN Operating Company, LLC is a domestic for-profit corporation

                                                    incorporated under the laws of the state of Delaware. DVN may be served through its registered

                                                    agent, C T Corporation System, 1999 Bryan Street, Suite 900, Dallas, Texas 75201.

                                                           10.     Defendant Devon OEI Operating, Inc., f/k/a Ocean Energy, Inc. is a domestic

                                                    for-profit corporation incorporated under the laws of the state of Delaware. Devon OEI

                                                    Operating, Inc. does its business in Houston, Texas and its principal offices are in Houston,

                                                    Texas. Devon OEI Operating, Inc.’s business address is listed as: 1001 Fannin Street, Suite

                                                    1600, Houston, Texas 77002. Devon OEI Operating, Inc. may be served through its registered

                                                    agent, C T Corporation System, 350 North St. Paul Street, Dallas, Texas 75201.

                                                           11.     Defendant Mark Kramer is an individual residing at 13531 Se 79th St, Oklahoma

                                                    City, Oklahoma 73150.
CertifiedDocumentNumber:82638924-Page3of9




                                                           12.     Defendant Earl Kissel is an individual residing at 323 Rittimann Rd, Spring

                                                    Branch, Texas 78070. Defendant Kissel has answered this suit.

                                                           13.     Defendant Ronald Coyle is an individual residing at 320 Sugarwood Blvd.,

                                                    Houma, Louisiana 70360.

                                                           14.     Defendant, Stanley Gula III is an individual residing at 1905 Brown Rd.,

                                                    Brighton, Illinois 62012. Defendant Gula has answered this suit.
                                                                                                  3
                                                     
                                                        Case 4:18-cv-04728 Document 1-2 Filed in TXSD on 12/14/18 Page 4 of 10



                                                           15.      Defendant Walter Davis is an individual residing at 13242 FM 766, Cuero,

                                                    Texas 77954.

                                                                                                  V.

                                                                                                FACTS

                                                           16.      Malachi Jackson (“Decedent”) was working at a land rig in New Mexico that

                                                    was operated by Defendants Devon Energy Corp., Devon Energy Production Co. LP, DVN

                                                    Operating Company, LLC, and Devon OEI Operating, Inc. f/k/a Ocean Energy, Inc. (“Devon

                                                    Defendants”).

                                                           17.      Decedent had been working between 15 and 18 hours per day. On the afternoon

                                                    of March 13, 2018, Decedent had already been working for approximately fifteen (15) hours

                                                    when a “company man” for Devon Defendants required Decedent to drive nearly an hour away

                                                    to Carlsbad, New Mexico, to dispose of ammunition that had been found in Decedent’s vehicle.

                                                           18.      Further, Devon Defendants’ employees, Mark Kramer, Earl Kissel, Ronald

                                                    Coyle, Stanley Gula III, and Walter Davis were responsible for supervising Decedent and

                                                    instructed Decedent to leave the premises after being overworked in order to dispose of the

                                                    ammunition.

                                                           19.      On the return drive to the land rig, Decedent collided with a commercial motor
CertifiedDocumentNumber:82638924-Page4of9




                                                    vehicle operated by Defendant Agility Energy, Inc. (“Agility Energy”) that was driving in the

                                                    opposite direction. At the time of the collision, Defendant Nyaisota took faulty evasive action

                                                    and collided with Decedent. The commercial motor vehicle was being driven by Defendant

                                                    Peter Nyaisota. At all relevant times, Defendant Nyaisota was acting within the course and

                                                    scope of his employment with Defendant Agility Energy.



                                                                                                   4
                                                     
                                                        Case 4:18-cv-04728 Document 1-2 Filed in TXSD on 12/14/18 Page 5 of 10



                                                              20.   Decedent died as a result of the accident. The Deceased is survived by his

                                                    daughter, L.J., his mother, and his brother. Plaintiff is the personal representative of Decedent’s

                                                    Estate.

                                                                                                   VI.

                                                                                           CAUSE OF ACTION

                                                              A. Negligence and Gross Negligence (against all Defendants)

                                                              21.   Plaintiff hereby incorporates Paragraphs 1 – 15 as though fully stated herein.

                                                              22.   Defendants were negligent and grossly negligent for the following reasons:

                                                                    a. failure to properly train their employees;

                                                                    b. failure to properly supervise their employees;

                                                                    c. failure to create and/or enforce adequate safety policies and procedures;

                                                                    d. failure to provide a safe work place;

                                                                    e. failure to take action to prevent the incident in question;

                                                                    f. vicarious liability for the conduct of their employees and/or agents;

                                                                    g. violating applicable local, state, and federal laws and/or regulations;

                                                                    h. intentionally, knowingly, and/or recklessly infringing upon the rights of

                                                                       Decedent; and
CertifiedDocumentNumber:82638924-Page5of9




                                                                    i. other acts deemed negligent, negligent per se, and grossly negligent.

                                                              23.   On balance, Defendants owed a duty consistent with the foregoing, and

                                                    breached each of the foregoing duties. These breaches were both the cause in fact and

                                                    proximate cause of Plaintiff’s injuries. As a result of Defendants’ negligence and gross

                                                    negligence, Decedent sustained damages in the nature of mental pain, suffering, and anguish;

                                                    loss of enjoyment of life; loss of society and companionship. Further, Defendants’ actions were
                                                                                                     5
                                                     
                                                         Case 4:18-cv-04728 Document 1-2 Filed in TXSD on 12/14/18 Page 6 of 10



                                                    done with a reckless disregard to a substantial risk of severe bodily injury. As such, Plaintiff

                                                    is entitled to exemplary damages.

                                                              B. Plaintiff’s Claim of Respondeat Superior (against Defendant Agility Energy)
                                                        24.      At the time of the occurrence of the act in question and immediately prior thereto,

                                                    Defendant Nyaisota was within the course and scope of employment for Defendant Agility

                                                    Energy.

                                                        25.      At the time of the occurrence of the act in question and immediately prior thereto,

                                                    Defendant Nyiasota was engaged in the furtherance of Defendant Agility Energy’s business.

                                                          26.       At the time of the occurrence of the act in question and immediately prior thereto,

                                                    Defendant Nyiasota was engaged in accomplishing a task for which Defendant Agility Energy

                                                    was employed. 

                                                        27.     Plaintiff invokes the doctrine of Respondeat Superior against Defendant Agility

                                                    Energy.

                                                                 C. Wrongful Death

                                                        28. Plaintiff repeats and re-alleges each allegation contained herein.

                                                        29. As the personal representative of the Estate of Malachi Jackson, Plaintiff seeks to

                                                    recover the damages available to the Estate under Texas law. The Defendants had the above-
CertifiedDocumentNumber:82638924-Page6of9




                                                    referenced duties. Defendants breached those duties and Defendants’ breaches were the cause

                                                    in fact and the proximate cause of Decedent’s death. Plaintiff is now entitled to recover for

                                                    Decedent’s death on behalf of Decedent’s Estate.

                                                                 D. Survival

                                                        30. Plaintiff repeats and re-alleges each allegation contained herein.



                                                                                                     6
                                                     
                                                        Case 4:18-cv-04728 Document 1-2 Filed in TXSD on 12/14/18 Page 7 of 10



                                                        31. As the personal representative of the Estate of Malachi Jackson, Plaintiff seeks to

                                                    recover the damages for the survival action she is entitled to bring under Tex. Civ. Prac. &

                                                    Rem. Code § 71.021. As a result of Defendants’ negligence and gross negligence, Decedent

                                                    suffered severe physical injuries that ultimately led to his death. The Defendants had the above-

                                                    referenced duties. Defendants breached those duties and Defendants’ breaches were the cause

                                                    in fact and the proximate cause of Decedent’s death. Furthermore, Defendants’ actions were

                                                    done with reckless disregard to a substantial risk of severe bodily injury. As such, Plaintiff is

                                                    entitled to exemplary damages on behalf of the estate of Decedent.


                                                                                                   VII.

                                                                                                DAMAGES

                                                           32.      As a direct and proximate result of the occurrence made the basis of this lawsuit,

                                                    Plaintiff was caused to suffer severe and debilitating personal injuries, bodily injuries, physical

                                                    impairment, disfigurement, loss of household services, pain, suffering, and mental anguish,

                                                    and incur the below damages. As required by Rule 47 of the Texas Rules of Civil Procedure,

                                                    Plaintiff affirmatively states that she seeks damages in excess of $1,000,000.00, and prays for

                                                    relief and judgment as follows:

                                                                  Compensatory damages against Defendants;
CertifiedDocumentNumber:82638924-Page7of9




                                                                  Actual damages;

                                                                  Consequential damages;

                                                                  Pain and suffering;

                                                                  Exemplary damages;

                                                                  Past and future mental anguish;

                                                                                                     7
                                                     
                                                        Case 4:18-cv-04728 Document 1-2 Filed in TXSD on 12/14/18 Page 8 of 10



                                                                Past and future impairment;

                                                                Disfigurement;

                                                                Past and future disfigurement;

                                                                Interest on damages (pre- and post-judgment) in accordance with the law;

                                                                Plaintiff’s reasonable attorneys’ fees;

                                                                Costs of court;

                                                                Expert witness fees;

                                                                Costs of copies of depositions; and

                                                                Such other and further relief as the Court may deem just and proper.

                                                                                                 VIII.

                                                                                     DEMAND FOR A JURY TRIAL

                                                           Plaintiff respectfully demands a trial by jury on all issues.

                                                                                                   IX.

                                                                                                PRAYER

                                                           Plaintiff prays that citation issue and be served to each Defendant in a form and manner

                                                    prescribed by law, requiring them to appear and answer, and that upon final hearing, Plaintiff

                                                    has judgment against Defendants in an amount that compensates Plaintiff for her damages plus
CertifiedDocumentNumber:82638924-Page8of9




                                                    pre-judgment and post-judgment interest, all costs of Court, attorneys’ fees, punitive damages,

                                                    and all such other and further relief to which Plaintiff may show herself entitled.




                                                                                                    8
                                                     
                                                        Case 4:18-cv-04728 Document 1-2 Filed in TXSD on 12/14/18 Page 9 of 10



                                                                                               Respectfully submitted,

                                                                                               ARNOLD & ITKIN LLP

                                                                                               /s/ Kurt Arnold
                                                                                               _______________________________
                                                                                               Kurt B. Arnold
                                                                                               SBN: 24036150
                                                                                               karnold@arnolditkin.com
                                                                                               Caj D. Boatright
                                                                                               SBN: 24036237
                                                                                               cboatright@arnolditkin.com
                                                                                               Alison Baimbridge
                                                                                               SBN: 24040160
                                                                                               abaimbridge@arnodlitkin.com
                                                                                               Roland T. Christensen
                                                                                               SBN: 24101222
                                                                                               rchristensen@arnolditkin.com
                                                                                               ARNOLD & ITKIN LLP
                                                                                               6009 Memorial Drive
                                                                                               Houston, Texas 77007
                                                                                               Tel: 713.222.3800
                                                                                               Fax: 713.222.3850

                                                                                              ATTORNEYS FOR PLAINTIFF
CertifiedDocumentNumber:82638924-Page9of9




                                                                                          9
                                                     
              Case 4:18-cv-04728 Document 1-2 Filed in TXSD on 12/14/18 Page 10 of 10




     I, Chris Daniel, District Clerk of Harris
     County, Texas certify that this is a true and
     correct copy of the original record filed and or
     recorded in my office, electronically or hard
     copy, as it appears on this date.
     Witness my official hand and seal of office
     this December 14, 2018


     Certified Document Number:        82638924 Total Pages: 9




     Chris Daniel, DISTRICT CLERK
     HARRIS COUNTY, TEXAS




In accordance with Texas Government Code 406.013 electronically transmitted authenticated
documents are valid. If there is a question regarding the validity of this document and or seal
please e-mail support@hcdistrictclerk.com
